Citation Nr: 0609877	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  04-26 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1969 to 
February 1971.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of December 2003 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran testified before a 
Decision Review Officer (DRO) in September 2004 and before 
the undersigned Judge at a videoconference hearing in July 
2005.  Transcripts of the hearings have been associated with 
the claims file.


FINDINGS OF FACT

1.  By rating decision in April 1994, the RO denied the 
veteran's application to reopen his service connection claim 
for PTSD, which had been previously denied by the Board in 
August 1990 based on the finding that the veteran had not 
been diagnosed as having PTSD.

2.  Evidence received since the April 1994 rating decision, 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the service connection claim for PTSD, and 
therefore does not raise a reasonable possibility of 
substantiating the claim.

3.  The transcript of the videoconference hearing conducted 
in July 2005 reflects the veteran's desire to withdraw his 
appeal of his service connection claim for diabetes mellitus.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision, which denied the 
reopening the claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West Supp. 2005).

2.  New and material evidence has not been received since the 
RO's April 1994 rating decision; thus, the service connection 
claim for PTSD is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2005).

3.  The Board is without jurisdiction to consider the merits 
of the veteran's claim of entitlement to service connection 
for diabetes mellitus.  38 U.S.C.A. § 7105 (West Supp. 2005); 
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the veteran received proper notice of 
his new and material evidence claim in an August 2003 letter, 
prior to the initial unfavorable agency decision.  VA fully 
notified the veteran of what is required to substantiate his 
claim, and informed him of the requirements for service 
connection in the same letter.  In addition, the veteran was 
informed of the above regulations in the May 2004 statement 
of the case (SOC) and in the April 2005 supplemental 
statement of the case (SSOC).  Together, the letters, SOC, 
and SSOC provided the veteran with a summary of the evidence, 
the applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment, or to 
provide a properly executed release so that VA could request 
the records for him.  Additionally, the veteran was requested 
to submit any evidence in his possession.  No other evidence 
was identified or submitted by the veteran.  In fact, the 
veteran failed to respond altogether.  

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103; see 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, ss 
the Board concludes below that the veteran has failed to 
submit new and material evidence fo reopen the claim for 
service connection for PTSD, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. March 3, 2006).   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the new and material evidence claim involving PTSD, the 
claims file includes service medical records, VA and private 
medical records, and statements and testimony from the 
veteran.  It does not appear that there are any other 
additional records that are necessary to obtain before 
proceeding to a decision in this case.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issue of new and material evidence 
on appeal is required to comply with the duty to assist.  38 
U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Regarding the service connection claim diabetes mellitus, the 
Board finds nothing in the legislation or implementing 
regulations which affects the veteran's ability to 
voluntarily withdraw issues from appellate status.  Thus, the 
veteran will not be prejudiced by the Board proceeding to a 
decision in this matter.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).

II.  New and Material 

Review of the record shows that the veteran was denied 
service connection for nervous disorder in a March 1981 
rating decision.  The Board denied service connection for 
PTSD in August 1990 based on the finding that there was no 
evidence showing a current diagnosis of PTSD.  The RO denied 
the veteran's application to reopen his service-connection 
claim for PTSD in determinations dated in February 1993 and 
April 1994.  The April 1994 was accompanied by a notice of 
procedural and appellate rights dated that same month.  He 
did not file an appeal as to the April 1994 rating 
determination.  Therefore, the April 1994 RO determination is 
final.  38 U.S.C.A. § 7105(c) (West Supp. 2005); 38 C.F.R. §§ 
3.160(d), 20.302(a) (2005).

While the RO determination in April 1994 is final, if new and 
material evidence is presented or secured with respect to 
this claim, which have been disallowed, VA shall reopen the 
claim and review the former disposition of the claim.  Manio 
v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West Supp. 2005).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  The credibility of the evidence is 
presumed in determining whether new and material evidence has 
been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In his current application to reopen service connection for 
PTSD, the veteran provided no new medical evidence showing a 
current diagnosis of PTSD.  Evidence submitted following the 
April 1994 rating determination included private medical 
records and statements from Dr. R.M. Ritter.  The medical 
statement from April 1988 and treatment record from January 
1980 was not new evidence as it was previously submitted and 
considered in the prior final determination.  Treatment 
records from August 1996 through January 1997 are new 
evidence, but are not material to the claim as no PTSD 
diagnosis is found.  Similarly, the April 1994 and June 1997 
medical statements from Dr. Ritter are new, but not material 
as no PTSD diagnosis is noted.  Dr. Ritter referred to post-
traumatic stress in the April 1994 medical statement, but did 
not provide a diagnosis of PTSD.  The June 1997 medical 
statement from Dr. Ritter made no reference to PTSD, but only 
schizophrenia. 

VA treatment records dated from October 2002 to April 2005 
note treatment for psychiatric problems.  These records do 
not support the veteran's claim that he has a current 
diagnosis of PTSD.  An October 2002 treatment record 
documents a history of PTSD from a private psychiatrist, as 
reported by the veteran.  However, no current diagnosis of 
PTSD was indicated.  In fact, a January 2003 VA evaluation 
report specifically indicated that the veteran does not meet 
the criteria for PTSD.  

The Board further recognizes the veteran's testimony and 
written statements that he was exposed to stressor events in 
Vietnam and that he currently has PTSD due to those events.  
The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the lay statements or testimony of the veteran does not 
serve his claim in a meaningful way.  see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (holding that 
laypersons are not competent to establish a medical diagnosis 
or draw medical conclusions; such matters require medical 
expertise), nor do they provide a sufficient basis for 
reopening the previously disallowed claim. See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  As such, his 
testimony that he has PTSD is not new and material evidence 
to reopen the claim. 
      
In summary, the record following the April 1994 rating 
determination is cumulative or redundant and does not, either 
by itself or in connection with other evidence of record, 
relates to an unestablished fact necessary to substantiate 
the service connection claim for PTSD, and therefore does not 
raise a reasonable possibility of substantiating the claim.  
As such, the evidence after the April 1994 rating 
determination is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claim.  38 U.S.C.A. § 5108. Accordingly, the 
benefit sought on appeal must be denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).
 
III. Withdrawn Claim

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is 
initiated by a notice of disagreement and completed by a 
substantive appeal.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204(b).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a substantive appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c).

At a conference conducted prior to the July 2005 
videoconferencing hearing, the veteran stated his desire to 
withdraw his service connection claim for diabetes mellitus 
from appellate review.  The veteran's desire was specifically 
noted during the July 2005 personal hearing.  Hearing 
transcript (T.) at 2.  Under 38 U.S.C.A. § 7105, the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  The 
veteran has withdrawn the issue of service connection for 
diabetes mellitus and there effectively remains no allegation 
of errors of fact or law for appellate consideration.  As 
such, the Board does not have jurisdiction to review the 
appeal as to this issue.


ORDER

New and material evidence having not been submitted to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder, the claim is denied.  

The appeal as to the issue of entitlement to service 
connection for diabetes mellitus dismissed.  To this extent, 
the appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


